Citation Nr: 1611032	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right shoulder blade area (also described as numbness of the back) to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus or as a result of herbicide exposure.

4.  Entitlement to service connection for numbness of the areas surrounding the stomach to include as secondary to diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to a separate compensable rating for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008, October 2008, and January 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the March 2013 supplemental statement of the case (SSOC) indicates the issue of entitlement to an earlier effective date for peripheral neuropathy of the bilateral lower extremities is before the Board.  The RO's basis for this determination was that previously the RO had denied the Veteran service connection, and the Veteran had properly perfected the appeal.  Before the Board could issue a decision on the issue of service connection for neuropathy of the bilateral lower extremities, the RO granted service connection and assigned an effective date later.  The RO determined that this was not a full grant of relief, because the effective date was later than the date the claim was filed.  For appellate purposes, however, a grant of service connection is considered a full grant of relief.  Therefore, the Board does not have jurisdiction over the issue of an earlier effective date, because the Veteran did not file a notice of disagreement on the issue.

The issue of service connection for peripheral neuropathy of the right shoulder blade area (also described as numbness of the back) to include as secondary to diabetes mellitus; service connection for hypertension to include as secondary to diabetes mellitus or as a result of herbicide exposure; service connection for numbness of the area surrounding the stomach to include as secondary to diabetes mellitus; and a separate compensable rating for diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence indicates that the Veteran does not have peripheral neuropathy of the bilateral upper extremities.

2.  The weight of the evidence indicates that the Veteran's diabetes does not require regulation of the Veteran's activities or cause ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities to include as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.

Service Connection: Upper Extremities

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to his service-connected diabetes.  In April 2008, the Veteran submitted a claim seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities.  He  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  "Secondary service connection" means service connection not for a disability that was incurred in or aggravated by active service, but rather for one that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.

A review of the Veteran's service treatment records does not reveal signs or symptoms of peripheral neuropathy.  As described infra, the Veteran alleged the condition after previously being diagnosed with and granted service connection for diabetes mellitus while also pursuing an increased rating claim for diabetes mellitus.  Accordingly, much of the medical evidence related to both conditions is intertwined in the same documentation.  In order to avoid and unduly repetitious treatment of the evidence, the Board reviews the evidence for both conditions (peripheral neuropathy of the bilateral upper extremities & diabetes mellitus) simultaneously below.

The Veteran underwent a VA examination in April 2003.  The examiner noted that the Veteran had a history of diabetes and hypertension.  The Veteran reported to the examiner that a physical examination had revealed a blood glucose level of over 660.  The examiner noted that the Veteran exhibited polyuria and polydispsia.  The examiner also noted that the Veteran never required insulin or admission to a hospital or clinic for a diabetic crisis.  The examiner also indicated that the Veteran had not had any hyperosmolar states or ketoacidosis.  According to the examiner, the Veteran did not peripheral neuropathy or symptoms that would suggest peripheral neuropathy at that time.

The Veteran underwent another VA examination in January 2008.  The examiner noted that the Veteran had been taking one injection of insulin at night for a year prior to the examination (approximately January 2007).  The Veteran reported that two months prior to the examination (approximately November 2007) he felt his right hand becoming numb for a few seconds on several occasions.  The Veteran further reported that one occasion he dropped a coffee cup from his right hand.  The Veteran did not indicate that his left hand was impacted, and, at the time of the examination, the Veteran had very few symptoms in his hands.  The examiner noted that the Veteran experienced normal sensation to pinprick and vibration in both upper extremities.  The examiner diagnosed the Veteran with symptoms of paresthesia secondary to irritability of the peripheral nerves, but the examiner also indicated that diabetic peripheral neuropathy was not detected in any of the Veteran's extremities.

In a November 2008 notice of disagreement (NOD) the Veteran reported that he had been diagnosed with neuropathy and been prescribed vitamins B-6 through B-12 as well as a multi-vitamin.  

The Veteran underwent another VA examination in June 2010.  The Veteran reported that he was attempting to eat wisely, but that he was not on a specific diabetic diet.  The examiner noted that the Veteran had never been hospitalized due to his diabetes.  The examiner observed that the Veteran's reflexes were reduced at the knees and ankles, but that the Veteran had intact sensation with a 10 gram monofilament test.  The examiner diagnosed the Veteran with diabetes mellitus and hypertension, but the examiner opined that the hypertension was unrelated to diabetes mellitus.

The Veteran submitted a written statement in May 2011.  The Veteran reported that shortly after being diagnosed with diabetes he started developing blood pressure problems, numbness in his feet, stomach and areas of his back, and started to have vision problems.  The Veteran stated that he believed all of these problems were caused by his service-connected diabetes mellitus.

The Veteran's spouse submitted a written statement in December 2011 indicating that since she had first met him four years prior (approximately December 2007) he suffered pain in his feet, toes, stomach, and right side of his back as a result of his diabetes.  The Veteran's spouse indicated that the Veteran was treating his diabetes with three insulin injections per day as well as a variety of prescription medications.  Finally, the Veteran's spouse indicated that the Veteran tries to maintain a good physical condition, but that the pain in his feet, stomach, and back are so painful that at times he has to get off his feet or lie down.

The Veteran submitted another statement in December 2011.  The Veteran testified that the numbness in his stomach and back area still existed, but that the severity of the numbness was controlled by prescription medication.

The Veteran underwent another examination in December 2012.  The Veteran denied experiencing constant pain, intermittent pain, paresthesias/dysethesias, or numbness in either his upper left or right extremities.  Light touch monofilament testing indicated that the Veteran's bilateral shoulder area, inner forearm, outer forearm, hands, and fingers were normal.  The examiner concluded that the Veteran does not have diabetic upper extremity peripheral neuropathy.

The Veteran is not entitled to service connection for peripheral neuropathy of the upper extremities, because the weight of the evidence indicates that the Veteran does not have peripheral neuropathy of the upper extremities.  In December 2012, a VA examiner determined that the Veteran did not have diabetic peripheral neuropathy of the upper extremities.  The Board finds the examiner's opinion to be persuasive, because the examiner's opinion noted the results of light filament testing of the Veteran's upper extremities; the result of which were normal.  Furthermore, the Veteran did not report symptoms associated with peripheral neuropathy during the examination such as constant or intermittent pain,  paresthesias/dysethesias, or numbness in his upper extremities.  Accordingly, the Board finds that the examiner's opinion was based on reliable principles and methods that were applied to sufficient facts and data; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); and the Board is persuaded that the Veteran does not have peripheral neuropathy of the upper extremities.

Moreover, the examiner's opinion is consistent with the lay statements submitted by the Veteran and his spouse.  The Veteran does not report experiencing symptoms related to upper extremities in the written statements he submitted to the Board; although he does complain of symptoms related to his feet, back, and stomach area.  Additionally, the Board notes that the statement submitted by the Veteran's spouse indicates that the Veteran's symptoms force him to sit or lie down.  This is certainly indicates that the Veteran is experiencing symptoms associated his lower extremities or his back; however, it is not an indication that he is experiencing symptoms related to his upper extremities.  Therefore, the Board finds that the lay evidence submitted by the Board indicates that the Veteran does not have peripheral neuropathy of the upper extremities.

The Board notes that the Veteran reported incidents of numbness as well as an incident involving loss of control of his right hand during the January 2008 examination.  Nevertheless, these reports appears to be anomalous, because the Veteran did not report similar symptoms prior to or after the January 2008 examination.  Furthermore, the Board notes that, in January 2008, the examiner specifically opined that peripheral neuropathy was not detected in any of the Veteran's extremities.

Accordingly, the weight of the medical evidence as well as lay evidence indicates that the does not have peripheral neuropathy of the upper extremities.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for peripheral neuropathy of the upper extremities to include as secondary to diabetes mellitus is denied.

Increased Rating: Diabetes Mellitus

The Veteran also contends that he is entitled to a disability rating in excess of 20 percent for his service-connected diabetes mellitus.  The Veteran first filed for service connection in June 2002, and, in May 2003, the RO granted service connection for diabetes mellitus and assigned a 20 percent disability rating effective one year prior to the day the claim was received (June 2001).  The Veteran filed an increase rating claim in December 2007, and, in March 2008, the RO denied his increased rating claim.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's diabetes mellitus is currently rated pursuant to Diagnostic Code 7913 (diabetes mellitus).  Under Diagnostic Code 7913, a 20 percent disability rating is assigned if the Veteran's disability requires insulin, restricted diet, or the regulation of activities, and a 40 percent disability rating is assigned if his disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is assigned if the Veteran's disability requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Finally, a total disability rating is assigned if the Veteran's disability requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran is not entitled to a 40 percent disability rating, because the weight of the evidence is insufficient to indicate that the Veteran's diabetes mellitus requires the regulation of activities.  Regulation of activities is the avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A review of the Veteran's treatment records does not reveal treatment instructions or medical recommendations instructing the Veteran's to avoid strenuous occupation and recreational tasks on account of his diabetes mellitus.  

The Board recognizes that the Veteran's diabetes mellitus and other related conditions sometimes prevent him from participating in physical activities and sometimes force him to sit or lay down.  However, the regrettable fact that the Veteran's ability to participate in strenuous activities is diminished is not sufficient to meet this criteria.  In order to meet the criteria participation in strenuous activities must actually makes the symptoms diabetes mellitus worse, and the weight of the evidence before the Board is not sufficient to demonstrate this.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran is not entitled to a disability rating of 60 percent.  A review of the Veteran's treatment records does not reveal that the Veteran experiences ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider.  Furthermore as previously noted, the Veteran's treatment records do not indicate that his disability requires the regulation of his activities.  Therefore, the weight of the evidence is not sufficient to demonstrate that the Veteran meets the rating criteria for a disability rating of 60 percent.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran is not entitled to a total disability rating, because total disability ratings require even longer periods of hospitalizations, or more frequent visits to a diabetic care provider, than a 60 percent rating; in addition to the regulation of activities requirement.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a schedular rating in excess of 20 percent for diabetes mellitus is denied.

In reaching this conclusion, the Board acknowledges the Veteran's contention that his diabetes mellitus has worsened over the years.  However, the evidence of record simply has not shown that he has been required to regulate his activities to regulate his diabetes mellitus.  In the absence of such a restriction, a schedular rating in excess of 20 percent cannot be awarded.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 


Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide that in the case of diabetes mellitus, all complications that would merit a compensable rating should be rated separately.  As such, VA is charged with rating all symptoms of the Veteran's diabetes mellitus within the schedular rating criteria.  Here, the Veteran's diabetes mellitus has caused several associated disabilities such as peripheral neuropathy of the lower extremities, which is service connected disabilities.  The Board is also remanding the issue of retinopathy to determine if it is separately compensable, and remanding stomach numbness to see if it is related.  Here the Veteran has not described any complications of his diabetes mellitus that would make it a unique or unusual case.  Therefore, the Veteran's symptoms are reasonably contemplated by the schedular rating criteria, and referral to the Director, Compensation and Pension Service, for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, specifically alleged that he is unemployable on account of his service connected diabetes mellitus or its associated complications.  Thus, the Board finds that Rice is inapplicable.


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.

A disability rating in excess of 20 percent for diabetes mellitus is denied.



REMAND

Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  A review of the Veteran's service treatment records indicates that the Veteran served in the Republic of Vietnam in 1970.  Accordingly, it is presumed that he was exposed to herbicide while in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The National Academy of Sciences (NAS) has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  That is, the NAS found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.  The medical evidence on record does not address this possibility.  Therefore, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Retinopathy

The Veteran has retinopathy as a result of his diabetes mellitus, but he has not been assigned a separate compensable rating for the condition.  Compensable complications of diabetes, unless used to support a total disability rating, are rated separately; while noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 at Note (1).  Here, it is unclear whether a separate compensable rating is warranted for the Veteran's retinopathy.  Therefore, an examination is necessary.

Shoulder and Stomach

The Veteran contends that he is entitled to service connection for numbness that he experiences in his right shoulder blade and in the area surrounding his stomach as secondary to diabetes mellitus, because he believes this numbness is a form of diabetic neuropathy.  In December 2012, a VA examiner indicated that the Veteran had symptoms attributable to diabetic peripheral neuropathy and further stated that "numbness over right shoulder blade and over right abdominal wall are also part of peripheral neuropathy and [that does] not cause additional disability."  It is unclear from the opinion if these symptoms should be considered attributable to the Veteran's diabetes mellitus, and if so whether they should be considered separate compensable complications.  Therefore, these issues are remanded for clarification.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion as to the etiology of the Veteran's hypertension.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should offer the following opinions:   

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service?  Why or why not? 

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension onset within one year of his separation from active service (i.e. by September 1971)?  Why or why not? 

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?  Why or why not? 

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus type II?  Why or why not? 

e.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened in severity beyond a natural progression) by his service-connected diabetes mellitus type II? Why or why not? 

In answering these questions, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

2.  Schedule the Veteran for an examination to assess the nature and severity of his diabetic retinopathy.

3.  Return the Veteran's claims file to the examiner who conducted the December 2012 VA examination , or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.   The examiner should clarify the statement "numbness over right shoulder blade and over right abdominal wall are also part of peripheral neuropathy and [that does] not cause additional disability."  See December 2012 VA Examination.  

Specifically, the examiner should indicate whether the Veteran's reported symptoms (numbness in the right shoulder blade and over the right abdominal wall) are attributable to the Veteran's diabetes mellitus, and if so, whether they should be considered separate compensable complications, or part of the diabetic process.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_____________________________________________
MATHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


